GERSTEN, Judge.
Appellant, Maurice Meyers, appeals his conviction and sentence for attempted burglary. We reverse and remand.
Appellant’s main contention is that the prosecutor’s conduct during his trial was objectionable and amounted to prosecutorial misconduct. The State concedes that the prosecutor exceeded all permissible bounds by repeatedly asking the defendant about the details of his prior convictions. See § 90.610, Fla.Stat. (1989); Jackson v. State, 498 So.2d 906 (Fla.1986); Fulton v. State, 335 So.2d 280 (Fla.1976).
We find that such an improper attack on the defendant’s character deprived him of a fair trial and constitutes reversible error. See Wilt v. State, 410 So.2d 924 (Fla. 3d DCA 1982). Accordingly, we reverse and remand for a new trial.